Exhibit 10.6






Amendment No. 18462590SLA-B




AMENDMENT TO CREDIT AGREEMENT


THIS AMENDMENT is entered into as of February 27, 2018, between SOUTH DAKOTA
SOYBEAN PROCESSORS, LLC, Volga, South Dakota, a limited liability company (the
“Borrower”), and COBANK, ACB, a federally-chartered instrumentality of the
United States (“Lender”). Capitalized terms used and not defined herein shall
have the meanings assigned to such terms in the Agreement (as defined below).


RECITALS


The Borrower and Lender are parties to Credit Agreement Number 18462590SLA dated
as of December 28, 2016 (such agreement, as may be amended, is hereinafter
referred to as the “Agreement”). The Borrower and Lender now desire to amend the
Agreement. For that reason, and for valuable consideration (the receipt and
sufficiency of which are hereby acknowledged), the Borrower and Lender agree as
follows:


1.Section(s) 6.5(c) and 6.5(d) under Article 6 of the Agreement is amended and
restated to read as follows:


ARTICLE 6    Negative Covenants. Unless otherwise agreed to in writing by
Lender, while this Agreement is in effect, the Borrower will not and will not
permit its Subsidiaries to:


6.5    Loans and Investments. Make any loan or advance to any person or entity,
or purchase any capital stock, obligations or other securities of, make any
capital contributions to, or otherwise invest in any person or entity, or form
or create any partnerships or joint ventures, except:


(c)    loans or advances by the Borrower to Prairie AquaTech, LLC which will be
converted to a portion of the aggregate investment herein in an aggregate
principal amount not to exceed $2,000,000.00 at any one time outstanding.


(d)    investments by the Borrower in the stock or other equities of Prairie
AquaTech, LLC, Prairie AquaTech Manufacturing, LLC, and/or Prairie AquaTech
Investments, LLC, provided that the aggregate amount of all such investments may
not exceed $10,000,000.00 at any one time outstanding, plus future retained
earnings.


2.Except as expressly amended hereby, all of the representations, warranties,
terms, covenants and conditions contained in the Agreement and each other Loan
Document shall remain unamended and otherwise unmodified and in full force and
effect.


3.This Amendment, each Promissory Note and any other Loan Document may be
executed in counterparts, each of which will constitute an original, but all of
which when taken together will constitute a single contract. Delivery of an
executed counterpart of a signature page of this Amendment by facsimile or other
electronic means will be as effective as delivery of a manually executed
counterpart of this Amendment.


SIGNATURE PAGE FOLLOWS


1

--------------------------------------------------------------------------------

SOUTH DAKOTA SOYBEAN PROCESSORS, LLC
Volga, South Dakota
Amendment No. 18462590SLA-B of Agreement No. 1846259SLA






SIGNATURE PAGE TO AMENDMENT TO CREDIT AGREEMENT


IN WITNESS WHEREOF, the parties hereto, by their duly authorized officers, have
executed this Agreement.


 
SOUTH DAKOTA SOYBEAN PROCESSORS, LLC
 
By:
/s/ Mark Hyde
 
Name:
Mark Hyde
 
Title:
CFO





2

--------------------------------------------------------------------------------

SOUTH DAKOTA SOYBEAN PROCESSORS, LLC
Volga, South Dakota
Amendment No. 18462590SLA-B of Agreement No. 1846259SLA




SIGNATURE PAGE TO AMENDMENT TO CREDIT AGREEMENT


IN WITNESS WHEREOF, the parties hereto, by their duly authorized officers, have
executed this Agreement.


 
COBANK, ACB
 
By:
 
 
Name:
 
 
Title:
 





3